MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Mar 01 2018, 5:35 am
regarded as precedent or cited before any
                                                                          CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kyle D. Gobel                                            Curtis T. Hill, Jr.
Collier Gobel Homann, LLC                                Attorney General of Indiana
Crawfordsville, Indiana                                  Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Parent-Child                        March 1, 2018
Relationship of:                                         Court of Appeals Case No.
                                                         54A01-1709-JT-2139
                                                         Appeal from the Montgomery
C.A. (Minor Child),                                      Circuit Court
And                                                      The Honorable Harry Siamas,
M.A. (Mother),                                           Judge
                                                         Trial Court Cause No.
Appellant-Respondent,
                                                         54C01-1702-JT-52
        v.

The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018          Page 1 of 17
      Riley, Judge.


                                 STATEMENT OF THE CASE
[1]   Appellant-Respondent, M.M.A. (Mother), appeals the trial court’s termination

      of her parental rights to her minor child, C.A. (the Child).


[2]   We affirm.


                                                       ISSUE
[3]   Mother raises one issue on appeal, which we restate as: Whether the Indiana

      Department of Child Services (DCS) provided clear and convincing evidence to

      support the termination of her parental rights.


                       FACTS AND PROCEDURAL HISTORY
[4]   Mother and R.C. (Father) 1 are the biological parents of the Child, born on

      December 27, 2004. Father and Mother are not married, and it is unclear to

      what extent, if any, Father was involved in the Child’s life. Mother has a long

      history of severe schizophrenia, which has largely gone untreated. Mother has

      been unable to provide for her own housing or basic necessities; thus, the Child

      and Mother have primarily lived with extended maternal family. Throughout

      his formative years, the Child was regularly exposed to drug use and domestic

      violence. In 2006, DCS became involved with the family after Mother tested




      1
        On August 16, 2017, Father voluntarily consented to the termination of his parental rights to the Child.
      Father does not participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018             Page 2 of 17
      positive for methamphetamine, cocaine, and marijuana, and the Child’s hair

      follicle test was positive for cocaine. Although it appears that the Child was

      adjudicated as a Child in Need of Services (CHINS) at that time, there is

      nothing in the record to indicate how the matter was ultimately resolved.


[5]   In June of 2015, Mother was arrested for committing a battery against her

      mother—i.e., the Child’s maternal grandmother, B.A. (Grandmother)—in the

      Child’s presence. During the altercation, Mother believed that Grandmother

      “was actually a man and was kicking, punching and pushing her around the

      home. [Mother] was also making claims that she was the Lady of the House

      and could not be arrested. [Mother] was stating that she worked for Homeland

      Security and needed to be taken to the Social Security Office to [retrieve] her

      badge so she could not be arrested.” (DCS Exh. 35, p. 157). Following

      Mother’s incarceration in the Montgomery County Jail, the Child was left in

      the care of Grandmother. Grandmother never formally obtained a

      guardianship.


[6]   On August 9, 2015, the Montgomery County office of DCS received a report

      indicating that the eleven-year-old Child did not have a suitable caregiver.

      Specifically, it was reported that Grandmother had been arrested for possession

      of methamphetamine and had admittedly been smoking it. The other relatives

      with whom Grandmother and the Child had been living expressed their lack of

      interest in caring for the Child. In addition, at the time, Father was

      incarcerated in the Indiana Department of Correction. Accordingly, DCS took

      the Child into custody and subsequently placed him with a maternal uncle.

      Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018   Page 3 of 17
      However, a few months later, DCS removed the Child from the care of his

      maternal uncle—who could not provide proper care and stability for the

      Child—and placed him in a foster home.


[7]   On August 11, 2015, DCS filed a petition alleging that the Child is a CHINS

      based on the inability, refusal, or neglect of the parents to supply the Child with

      necessary care. The same day, the trial court conducted an initial and detention

      hearing. On October 6, 2015, the trial court conducted a fact-finding hearing

      and issued an order on October 21, 2015, adjudicating the Child to be a

      CHINS. On November 2, 2015, the trial court issued a Dispositional Order.

      The trial court granted wardship of the Child to DCS and ordered both parents

      to participate in services designed for reunification. As to Mother, the trial

      court ordered that, upon her release from incarceration, she must participate in

      individual counseling and home-based casework services; complete a

      psychological evaluation and follow all recommendations; attend all psychiatric

      appointments and follow all recommendations; and participate in visits with the

      Child.


[8]   During Mother’s incarceration, DCS struggled to communicate with her due to

      “her mental health.” (Tr. Vol. II, p. 61). The family case manager “could not

      get anywhere as to . . . what kind of services [Mother] would participate in

      because all we discussed were the jail walls talking and demons.” (Tr. Vol. II,

      p. 61). On March 15, 2016, having been found incompetent to stand trial,

      Mother was transferred to the Logansport State Hospital for psychiatric

      treatment. On May 20, 2016, Mother was released from the state hospital and

      Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018   Page 4 of 17
      returned to jail. On May 26, 2016, Mother pled guilty to battery as a Class A

      misdemeanor and was sentenced to time served. Following her release, Mother

      began living in a motel with her sister and Grandmother. She did not contact

      DCS. In June of 2016, the DCS case manager observed Grandmother in a

      parking lot and communicated with her; DCS was subsequently able to reach

      Mother by phone. In mid-August of 2016, Mother completed an intake

      appointment at Cummins Behavioral Health. However, it was discovered that

      Mother’s Medicaid coverage had lapsed, so services were put in place to get her

      insurance re-established because “things were so bad mentally that . . . the key

      was to get [Mother] with the psychiatrist to get the medicine then to focus on

      her being able to do the services.” (Tr. Vol. II, p. 65). DCS also referred

      Mother for individual therapy.


[9]   On September 21, 2016, Mother was picked up by the police and taken to

      Sycamore Springs for inpatient psychiatric treatment. Mother remained

      hospitalized between seven and ten days. When she was released from the

      hospital, Mother was not given any medication. In October of 2016, a life skills

      specialist with Cummins Behavioral Health accompanied Mother and

      Grandmother to the Medicaid office to obtain the necessary paperwork for re-

      establishing coverage. Because Mother was incapable of handling her own

      affairs, the burden fell to Grandmother to ensure that Mother completed the

      forms and attended appointments. However, the Medicaid paperwork was

      never submitted, and the life skills specialist’s attempts to contact Grandmother

      were fruitless. Unable to move forward with “case management type stuff”


      Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018   Page 5 of 17
       without Grandmother’s participation, the life skills specialist attempted to work

       with Mother on mental health issues, such as “mindfulness techniques and

       coping instructions to try and work on her hallucinations,” but Mother missed

       most of her appointments and eventually stopped attending altogether. (Tr.

       Vol. II, p. 30).


[10]   On November 3, 2016, a psychiatrist at Cummins Behavioral Health conducted

       a psychiatric evaluation on Mother. The psychiatrist concluded “that this was a

       case of disorganized schizophrenia, based on . . . the gross disorganization, but

       . . . also she had voiced that she was experiencing hallucinations and there was

       some bizarre ideation that was voiced throughout that time.” (Tr. Vol. II, p.

       18). Mother specifically requested that the psychiatrist prescribe Klonopin (a

       benzodiazepine) and Adderall (a stimulant). The psychiatrist opined that those

       medications “would not help her.” (Tr. Vol. II, p. 22). Instead, the psychiatrist

       recommended that Mother continue with the anti-psychotic medication that

       had been prescribed at Sycamore Springs—preferably in the form of an

       injection that would last for thirty days. Mother still did not have insurance in

       place, and “the medications[,] even a generic[,] are quite expensive.” (Tr. Vol.

       II, p. 18). Mother missed her follow-up appointment, and she never contacted

       her treatment team. During a family and team meeting in November of 2016,

       DCS indicated that it would pay for the injectable medication until Mother

       could re-establish Medicaid. However, Mother “was very, very, very upset

       because . . . the doctor would not prescribe her Adderall and Klonopin like she

       wanted and so she wasn’t taking anything.” (Tr. Vol. II, p. 68). Mother


       Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018   Page 6 of 17
       eventually agreed that she would “think about it,” but she never appeared to

       receive the injection. (Tr. Vol. II, p. 33). Mother continued to express to DCS

       her belief that the family case worker is a “demon” and that “someone’s trying

       to hurt [the Child].” (Tr. Vol. II, p. 71).


[11]   In August of 2016, the Child began seeing a therapist to address “emotional and

       behavioral symptoms.” (Tr. Vol. II, p. 39). Specifically, the therapist focused

       “on addressing traumatic incidents from his life, to decrease his depressive

       symptoms, to increase his impulse control and to also help him develop

       adaptive coping skills.” (Tr. Vol. II, p. 40). Although the Child remained

       “insistent on avoiding talking about his past experiences,” the therapist reported

       that the Child had “verbalized experiencing a lot of violence between family

       members, violent outbursts from his [M]other and some mental health

       symptoms from his [M]other’s behavior that he found to be scary in his words.”

       (Tr. Vol. II, p. 40). The therapist observed that the Child “had a very flat affect.

       He does not speak positively about himself or . . . others or the world.” (Tr.

       Vol. II, p. 40). When questioned about his life with Mother, the Child “will

       become very quiet and it will appear as if he shuts down.” (Tr. Vol. II, p. 42).

       In September of 2016, DCS had planned to initiate visits between the Child and

       Mother, and the Child’s reaction to such news “was terrible. It was probably

       one of the worst home visits [the DCS family case manager] had.” (Tr. Vol. II,

       p. 74). The Child’s “face got red, he balled his fists up[,] and . . . tears came

       down his face, huge tears and he said no he’s not doing it.” (Tr. Vol. II, p. 74).

       The therapist worked with the Child on becoming receptive to a visit with


       Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018   Page 7 of 17
       Mother, but the Child never wavered in his resolve against interacting with

       Mother. The Child expressed that he did not want to see Father either.


[12]   In November of 2016, Father was released from prison and subsequently tested

       positive for methamphetamine. Father was thereafter re-incarcerated for

       violating his parole. Father never availed himself of services available in the

       Department of Correction, nor did he participate with DCS when given the

       opportunity.


[13]   In December of 2016, the trial court granted DCS’s request to be relieved of any

       obligation to continue providing reunification services for Father and Mother.

       Mother was not participating in her mental health treatment plan or other

       services and had made no progress. Mother was again hospitalized in February

       of 2017 and has since continued to refuse to take her medication. On February

       21, 2017, DCS filed a petition to terminate the parental rights of Father and

       Mother. On August 16, 2017, the trial court conducted a hearing on DCS’s

       termination petition, at which time Father consented to the termination of his

       parental rights. During the hearing, DCS, the Child’s therapist, and the court-

       appointed special advocate (CASA) all opined that termination of Mother’s

       parental rights was in the Child’s best interests. On August 18, 2017, the trial

       court issued Findings of Fact, Conclusions of Law and Judgment, terminating

       Mother’s parental rights.


[14]   Mother now appeals. Additional facts will be provided as necessary.




       Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018   Page 8 of 17
                               DISCUSSION AND DECISION
                                             I. Standard of Review

[15]   Mother challenges the termination of her parental rights. The Fourteenth

       Amendment to the United States Constitution protects the traditional right of

       parents to establish a home and raise their children. Bester v. Lake Cnty. Office of

       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). “A parent’s interest in the

       care, custody, and control of his or her children is ‘perhaps the oldest of the

       fundamental liberty interests.’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65

       (2000)). Yet, parental rights “are not absolute and must be subordinated to the

       child’s interests in determining the proper disposition of a petition to terminate

       parental rights.” Id. If “parents are unable or unwilling to meet their parental

       responsibilities,” their parental rights may be terminated. Id. We also

       recognize that the termination of a parent-child relationship is “an extreme

       measure and should only be utilized as a last resort when all other reasonable

       efforts to protect the integrity of the natural relationship between parent and

       child have failed.” K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d 641, 646 (Ind.

       2015) (internal quotation marks omitted).


[16]   Indiana courts utilize a “deferential standard of review in cases concerning the

       termination of parental rights” due to the trial court’s “unique position to assess

       the evidence.” In re A.K., 924 N.E.2d 212, 219 (Ind. Ct. App. 2010), trans.

       dismissed. On appeal, we will not reweigh the evidence or assess the credibility

       of witnesses. Bester, 839 N.E.2d at 147. Rather, we “consider only the evidence

       and reasonable inferences that are most favorable to the judgment.” Id.

       Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018   Page 9 of 17
       Additionally, because the trial court entered special findings of fact and

       conclusions thereon, we rely on the standard set forth in Indiana Trial Rule

       52(A), pursuant to which we “shall not set aside the findings or judgment unless

       clearly erroneous, and due regard shall be given to the opportunity of the trial

       court to judge the credibility of the witnesses.” In applying this standard, we

       must first determine whether the evidence supports the trial court’s findings;

       second, we consider whether the findings support the judgment. Id. We will

       find a judgment to be clearly erroneous “if the findings do not support the trial

       court’s conclusions or the conclusions do not support the judgment.” Id.


                                 II. Termination of Parental Rights Statute

[17]   To terminate a parent’s rights to her child, DCS must prove:


               (A) that one (1) of the following is true:

               (i) The child has been removed from the parent for at least six (6)
               months under a dispositional decree.
               ****
               (iii) The child has been removed from the parent and has been
               under the supervision of a local office . . . for at least fifteen (15)
               months of the most recent twenty-two (22) months, beginning
               with the date the child is removed from the home as a result of
               the child being alleged to be a [CHINS] . . . ;

               (B) that one (1) of the following is true:

               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.

               (ii) There is a reasonable probability that the continuation of the

       Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018   Page 10 of 17
                parent-child relationship poses a threat to the well-being of the
                child.

                (iii) The child has, on two (2) separate occasions, been
                adjudicated a [CHINS];

                (C) that termination is in the best interests of the child; and

                (D) that there is a satisfactory plan for the care and treatment of
                the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove each of the foregoing elements by

       clear and convincing evidence. C.A. v. Ind. Dep’t of Child Servs., 15 N.E.3d 85,

       92 (Ind. Ct. App. 2014). “[C]lear and convincing evidence requires the

       existence of a fact to ‘be highly probable.’” Id.


[18]   In ordering the termination of Mother’s parental rights, the trial court

       concluded that DCS had established each element of Indiana Code section 31-

       35-2-4(b)(2). On appeal, Mother challenges only the trial court’s conclusions

       with respect to Indiana Code section 31-35-2-4(b)(2)(B): that DCS failed to

       establish either that there is a reasonable probability that the conditions resulting

       in the Child’s removal or continued placement out of her custody will not be

       remedied or that the continuation of the parent-child relationship poses a threat

       to the Child’s well-being. 2




       2
         Because Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, DCS is required to prove only
       one of three listed elements. See In re A.K., 924 N.E.2d at 220-21. In this case, DCS did not allege that the
       Child had twice been adjudicated a CHINS; therefore, the two relevant inquiries are whether there is a
       reasonable probability that the conditions resulting in the Child’s removal and continued placement outside

       Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018            Page 11 of 17
                                          III. Remediation of Conditions

[19]   In determining whether there is a reasonable probability that conditions will not

       be remedied, we must identify what conditions led to the Child’s “placement

       and retention” outside the home and subsequently determine whether there is a

       reasonable probability that those conditions will not be remedied. K.T.K. v. Ind.

       Dep’t of Child Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). In making these

       decisions, a court “must judge a parent’s fitness as of the time of the

       termination proceeding, taking into consideration evidence of changed

       conditions—balancing a parent’s recent improvements against habitual

       pattern[s] of conduct to determine whether there is a substantial probability of

       future neglect or deprivation.” In re E.M., 4 N.E.3d 636, 643 (Ind. 2014)

       (citation and internal quotation marks omitted) (quoting Bester, 839 N.E.2d at

       152; K.T.K., 989 N.E.2d at 1231). “Habitual conduct may include ‘criminal

       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and lack of adequate housing and employment.’” K.E., 39 N.E.3d at 647. “A

       pattern of unwillingness to deal with parenting problems and to cooperate with

       those providing social services, in conjunction with unchanged conditions,

       support a finding that there exists no reasonable probability that the conditions

       will change.” Lang v. Starke Cnty. Office of Family & Children, 861 N.E.2d 366,

       372 (Ind. Ct. App. 2007), trans. denied. DCS need not “provide evidence ruling

       out all possibilities of change; rather, it need only establish ‘that there is a




       of the home will not be remedied or whether there is a reasonable probability that the continuation of the
       parent-child relationship poses a threat to the Child’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018             Page 12 of 17
       reasonable probability that the parent’s behavior will not change.’” A.D.S. v.

       Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157 (Ind. Ct. App. 2013), trans.

       denied.


[20]   In this case, the trial court concluded that


                 DCS removed the Child from [Grandmother] who was caring for
                 the Child in the absence of both his parents [beginning on]
                 August 9, 2015. . . . DCS has offered reunification services to
                 both parents but neither parent was able to participate in these
                 services in order to overcome their parenting deficits. . . . Mother
                 was in jail and in and out of psychiatric hospitals. Her severe
                 mental illness prevents from caring for herself or the Child.
                 Unfortunately, Mother refuses to consistently take medication
                 prescribed for her that might ameliorate some of her symptoms
                 and as a result, there does not appear to be any other services that
                 . . . DCS can offer in order to reunify the Child with her.


       (Appellant’s App. Vol. II, p. 18). In further support of its determination, the

       trial court found that


                 [w]hile [Mother] urgently requires appropriate psychotropic
                 medications to ameliorate her Schizophrenia she resists taking
                 the medications prescribed for her and she insists that she needs
                 prescriptions that will not help her. As a result she remains
                 chronically mentally ill[,] the victim of her own mental
                 distortions. Her hallucinations are so severe that it prevents
                 service providers who attempt to help her from providing
                 appropriate services to her or even to have a rational
                 conversation with her. She has frequent hallucinations that
                 demons are issuing forth from the walls of the jail and that her
                 son has been missing for years. As a result of her chronic poor
                 mental health . . . DCS’[s] efforts to begin Mother on appropriate
                 reunification services were frustrated. When case management

       Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018   Page 13 of 17
               services were offered to her in October and November of 2016
               she missed the majority of her sessions with her case manager.
               In December she only made one out of seven appointments and
               after December 15, 2016[,] Mother did not return for her
               appointments. Mother is incapable of providing for her own
               needs. She relies on [Grandmother] and [her] sister for food,
               shelter and the necessities of life. She is not employed. She
               would be homeless if [Grandmother] and [her] sister did not give
               her temporary shelter. She is not capable of providing the
               necessities of life to the Child.


       (Appellant’s App. Vol. II, p. 15).


[21]   Without specifically challenging the trial court’s findings, Mother now claims

       that there is insufficient evidence to support a determination that there is a

       reasonable probability that conditions will not be remedied because DCS failed

       to properly assist Mother “in enhancing her parenting abilities.” (Appellant’s

       Br. p. 16). Mother also argues that “[t]here was . . . undisputed testimony . . .

       that, given proper medication and supports, a parent with . . . Mother’s

       condition can appropriately parent a child.” (Appellant’s Br. p. 17). Thus,

       Mother insists that termination is not appropriate because there is no evidence

       that “all other reasonable efforts have failed.” (Appellant’s Br. p. 17).


[22]   DCS cannot force a parent to engage in services or otherwise make the

       necessary improvements to become a fit parent. In fact, “the law concerning

       termination of parental rights does not require [DCS] to offer services to the

       parent to correct the deficiencies in childcare,” and while DCS “routinely

       offer[s] services to assist parents in regaining custody of their children,


       Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018   Page 14 of 17
       termination of parental rights may occur independently of them, as long as the

       [statutory elements] are proven by clear and convincing evidence.” In re B.D.J.,

       728 N.E.2d 195, 201 (Ind. Ct. App. 2000) (noting that “a parent may not sit

       idly by without asserting a need or desire for services and then successfully

       argue that he was denied services to assist him with his parenting”). Here,

       services were clearly offered for a period of time, but Mother refused to avail

       herself of them. It is obvious that her mental illness is severe and contributed to

       her refusal to participate; however, DCS cannot be blamed for Mother’s

       rejection of mental health services. DCS even went so far as to arrange to pay

       for an injectable form of medication in order to stabilize Mother to the point

       that she could meaningfully participate in other services. Yet, Mother has

       consistently refused to take her medication and instead requires frequent

       hospitalizations. Mother would not cooperate, and despite the added efforts of

       DCS and service providers to engage Grandmother’s assistance in the process,

       no progress was made throughout the two years between the Child’s removal

       and the termination hearing.


[23]   At the termination hearing, Mother’s schizophrenic symptoms were glaringly

       on display. Not only did she refer to herself in the third person, she was unable

       to directly answer questions that were asked of her, and her responses were

       nonsensical. Mother, while able to identify the judge and her attorney, did not

       know the date, and she believed that her presence in court was because the

       Child was “missing.” (Tr. Vol. II, p. 57). When directed to consider whether

       the Child was actually in foster care, Mother answered, “That’s what they say.


       Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018   Page 15 of 17
       His body is missing. There’s someone missing from Montgomery County.

       Three years and still no word.” (Tr. Vol. II, p. 57). Mother readily admitted

       that she was “[s]elf medicating” with Adderall and Valium “because the doctors

       won’t come off of nothing. There is nothing you can mother fucking say to

       these people.” (Tr. Vol. II, p. 56). Yet, when questioned as to the source of

       these medications, Mother was oblivious to the fact that taking non-prescribed

       Adderall and Valium, both of which she was receiving from Grandmother, was

       illegal. At that time, Mother was unemployed, living in a motel with

       Grandmother, and had made no effort to seek out any mental health treatment.

       The Child’s therapist and CASA testified as to the negative impact of Mother’s

       untreated mental illness on the Child, including her proclivity for violent

       outbursts. By the time of the termination hearing, the Child was beginning to

       speak positively about himself for the first time and was finally experiencing a

       sense of permanency with his foster family.


[24]   Although Mother blames DCS for discontinuing its reunification services based

       on her refusal to comply, it was incumbent upon Mother to develop an ability

       to appropriately parent without DCS intervention. Prince v. Dep’t of Child Servs.,

       861 N.E.2d 1223, 1231 (Ind. Ct. App. 2007) (noting that “the responsibility to

       make positive changes will stay where it must, on the parent”). Mother is

       correct that the evidence suggested that a parent who suffers from schizophrenia

       may be able to independently raise children. The evidence in this case,

       however, clearly and convincingly establishes that Mother is unable to provide

       for her own needs, let alone the needs of the Child. Therefore, the trial court


       Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018   Page 16 of 17
       properly concluded that there is a reasonable probability that the conditions

       resulting in the Child’s removal and continued placement out of the home will

       not be remedied, and we affirm the termination of Mother’s parental rights.


                                             CONCLUSION
[25]   Based on the foregoing, we conclude that DCS presented clear and convincing

       evidence to support the termination of Mother’s parental rights.


[26]   Affirmed.


[27]   Baker, J. and Brown, J. concur




       Court of Appeals of Indiana | Memorandum Decision 54A01-1709-JT-2139 | March 1, 2018   Page 17 of 17